UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 6 , 201 5 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (520)747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This amendment to the Current Report on Form 8-K of The Providence Service Corporation (“Providence”) furnished on August 6, 2015 (the “August 6, 2015 8-K”) is being furnished to correct certain cash flow information previously released and included in the August 6, 2015 8-K. Cash flow from operations for the second quarter of fiscal 2015 was $8.2 million, and not $4.7 million as reported in the August 6, 2015 8-K. Additionally, cash flow from operations for the six months ended June 30, 2015 was $23.6 million, and not $20.1 million, and cash used in investing activities was $29.0 million, and not $25.5 millionas reported in the August 6, 2015 8-K. The error occurred as a result of an incorrect allocation between the prepaid expenses and other line in net cash provided by operating activities and the equity investments line in net cash used in investing activities on the cash flow statement. There was no adjustment to the net change in cash for the three or six months ended June 30, 2015. Corrected unaudited condensed consolidated statements of cash flows are included herein as Exhibit 99.1. (d) Exhibits Unaudited Condensed Consolidated Statements of Cash Flows SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: August 7, 2015 By: /s/ David Shackelton Name: David Shackelton Title: Interim Chief Financial Officer
